Opinion issued February 19, 2010




 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-00088-CR
____________

IN RE MORRIS LEON BELL, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          Relator has filed in this Court a pro se
 petition for writ of mandamus.  Relator
requests this Court to issue a mandamus that instructs the respondent trial court judge
to quash the indictment in trial court cause number 1241725
 with prejudice. 
                     The petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Justices Jennings, Hanks and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).